Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0145573 Otremba et al. 
2.    	Referring to claim 8, Otremba et al. teaches a semiconductor device package comprising: a die carrier, (Figures 1 & 2 #3); a die, (Figures 1 & 2 #2), mounted on the die carrier, (Figures 1 & 2 #3); a first clip, (Figures 1 & 2 #16), bonded to a first electrode, (Figures 1 & 2 #6), of the die, (Figures 1 & 2 #2); a second clip, (Figures 1 & 2 #19), bonded to the first 
Initially, and with respect to claim 8, “wherein the first clip and the second clip are cast-in-place by the mold compound”, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
3.    	Referring to claim 10, Otremba et al. teaches a semiconductor device package of claim 8, wherein the semiconductor device package is a wireless package, (Figures 1 & 2 #1).
4.    	Referring to claim 11, Otremba et al. teaches a semiconductor device: package of claim 8, wherein the die is a power die, (Figures 1 & 2 #2), the first clip, (Figures 1 & 2 #16 connected to the source #6), is a load clip for the power die, (Figures 1 & 2 #2), and the second clip, 
5.    	Referring to claim 12, Otremba et al. teaches a semiconductor device package of claim 8, further comprising: a first external terminal, (Figures 1 & 2 #10), of the semiconductor device package; and a second external terminal, (Figures 1 & 2 #10), of the semiconductor device package, wherein the first clip, (Figures 1 & 2 #16), is bonded to the first external terminal, (Figures 1 & 2 lower #10), and the second clip, (Figures 1 & 2 #19), is bonded to the second external terminal, (Figures 1 & 2 upper #10).
6.    	Referring to claim 13, Otremba et al. teaches a semiconductor device package of claim 12, wherein the first and second external terminals are leads, (Figures 1 & 2 #10), of a leadframe and the die carrier, (Figures 1 & 2 #2), is a heat sink element and/or a die pad, (Figures 1 & 2 #9), of the leadframe.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
7.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with further comprising: a retaining tape fixed to the first clip and to the second clip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/23/21